IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LARRY PICKETT JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5132

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 24, 2015.

An appeal from an order of the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Larry Pickett Jr., pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.


MARSTILLER, RAY, and SWANSON, JJ., CONCUR.